Citation Nr: 1445590	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to service connection for degenerative joint disease and strain of both hips.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected status post rectal surgery without visible scarring with anal incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1981 and April 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in December 2012.  During the hearing, the Veteran indicated that he was working on a claim for total disability evaluation based upon individual unemployablility (TDIU).  This claim is referred to the RO for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the hearing transcript. 

The issue of entitlement to an initial rating in excess of 30 percent for service-connected status post rectal surgery without visible scarring with anal incontinence is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On December 3, 2012, prior to the promulgation of a decision in the appeal of entitlement of degenerative joint disease and strain of both hips, the Board received notification, at the hearing, from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement service connection for degenerative joint disease and strain of both hips by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his Board hearing in December 2012, the Veteran withdrew his appeal of entitlement to degenerative joint disease and strain of both hips and there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to degenerative joint disease and strain of both hips and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for degenerative joint disease and strain of both hips is dismissed.


REMAND

After a careful review of the Veteran's claims file, the Board finds that a remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
 
The Veteran was last afforded a VA examination in May 2010 for his service-connected status post rectal surgery without visible scarring with anal incontinence.  The Veteran testified that his symptoms have increased in severity since the May 2010 VA examination; specifically, his leakage has become more severe, he had to pack his anal cavity with gauze, and he wore 10 pads per days.  He also testified that his last surgery was in 2010 and that he received treatment twice a year.  Thus, the Board finds that a remand is warranted in order to afford the Veteran a new VA examination for his service-connected status post rectal surgery without visible scarring with anal incontinence.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected status post rectal surgery without visible scarring with anal incontinence.  

The Veteran testified that he received treatment from the Lawrenceville VA Outpatient Clinic and from a private physician at Georgia Rectal Clinic.  There are no private treatment records associated with the Veteran's claims file.  Thus, the Board finds that on remand the RO should obtain any outstanding VA and private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records; including records from Georgia Rectal Clinic.

2.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his status post rectal surgery without visible scarring with anal incontinence.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file the VA examiner must discuss the current nature and severity of the Veteran's status post rectal surgery without visible scarring with anal incontinence. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


